Citation Nr: 0301470	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor.  

Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing or a special home 
adaptation grant.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


FINDINGS OF FACT

1.  The veteran has effectively lost the use of his lower 
extremities, due to his service-connected low back and 
bilateral knee disabilities, which, combined with the 
service-connected residuals of a gunshot wound to the left 
forearm, so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
canes, or a wheelchair.  

2.  The veteran is not service connected for disability 
manifested by loss or loss of use of both feet, loss or 
loss of use of one or both hands, or blindness in both 
eyes; the service-connected disorders of his knees, left 
forearm, and back, considered alone, are not of sufficient 
severity so as to warrant a permanent and total disability 
rating.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, have 
been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.808 (2002).

2.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant have not been met.  38 
U.S.C.A. §§ 2101, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the October 2001 rating decision, January 2002 
statement of the case, and June 2002 supplemental 
statement of the case, the veteran and his representative 
were apprised of the applicable law and regulations and 
given notice as to the evidence needed to substantiate his 
claims.  In addition, by letter dated in January 2002, the 
RO explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claims 
on appeal, and asked the veteran to submit or authorize 
the RO to obtain additional relevant evidence.  The RO 
informed the veteran that VA would assist him in obtaining 
medical records, employment records, or records from other 
Federal agencies that he identifies as being pertinent to 
his claim and that VA would also provide a medical 
examination, if necessary to make a decision on his 
claims.  He was also advised to submit release forms so 
that the RO could request records treatment from all 
health care providers who have treated him for his 
disabilities.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, VA and private medical records, and relevant VA 
examinations.  As discussed in detail below, the Board 
finds that the evidence in this case is sufficient to 
render a determination, such that an additional medical 
examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

A certificate of eligibility for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefor

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. 
§ 3902 (including all State, local, and other taxes where 
such are applicable and included in the purchase price) 
and of basic entitlement to necessary adaptive equipment 
will be made where the claimant meets the requirements of 
paragraphs (a), (b) and (c) of this section. 

(a) Service. The claimant must have had active military, 
naval or air service. 

(b) Disability. (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated 
during active military, naval or air service; 

(i) Loss or permanent loss of use of one or both feet; 

(ii) Loss or permanent loss of use of one or both hands; 

(iii) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20 degrees in the better eye. 

(iv) For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips. 

38 C.F.R. § 3.808.  

Service connection has been established for low back 
syndrome, rated 40 percent disabling; residuals of a 
gunshot wound of the left forearm, rated 30 percent 
disabling; post-traumatic stress disorder, rated 
30 percent disabling; degenerative joint disease of the 
right knee, rated 10 percent disabling; and degenerative 
joint disease of the left knee, rated 10 percent 
disabling; for a combined 80 percent evaluation.  The RO 
has also determined that the veteran is unemployable due 
to his service-connected disabilities.  

Applying the foregoing principles to the facts of the 
present case, the Board finds that the evidence supports 
the veteran's claim for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor.  The 
record shows that the veteran is service-connected for low 
back syndrome, rated 40 percent disabling.  The available 
medical evidence shows that his lumbar spine has limited 
motion and positive bilateral straight leg raise testing, 
although no radiculopathy is present.  He is also service-
connected for degenerative joint disease of both knees, 
which requires the use of braces and a cane.  However, VA 
has prescribed a motorized wheelchair because of the 
difficulty the veteran has in using a cane or a regular 
wheelchair due to his service-connected gunshot wound 
residuals of the left forearm.  The record shows that he 
is unable even to stand for more than 10 minutes.  Surgery 
for the veteran's back disability has reportedly been 
suggested in the past, although the most recent VA 
examiner indicated that he did not feel that the veteran 
would benefit greatly from such surgery.  That examiner 
also commented that he had "no qualms recommending 
assistance with this adaptive equipment."  Further, the 
veteran's private physician has stated that he is unable 
to walk and get around unassisted.  

The Board finds that the evidence, at a minimum, gives 
rise to reasonable doubt on this question.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the claim for assistance in the 
purchase of an automobile and adaptive equipment or for 
adaptive equipment only, is granted.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation 
grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may 
be extended to a veteran if the following requirements are 
met: 

(a) Service. Active military, naval or air service after 
April 20, 1898, is required. Benefits are not restricted 
to veterans with wartime service. 

(b) Disability. The disability must have been incurred or 
aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to: 

(1) The loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 

(2) Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or 

(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which 
so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair. 

(4) The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 

(c) Duplication of benefits. The assistance referred to in 
this section will not be available to any veteran more 
than once. 

(d) "Preclude locomotion." This term means the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 

38 C.F.R. § 3.809.  

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after 
October 28, 1986, for assistance in acquiring a residence 
already adapted with necessary special features, under 38 
U.S.C.A. § 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are 
met: 

(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously 
received assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a). A veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under § 
3.809 may be issued a certificate of eligibility under § 
3.809. However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once. 

(b) The veteran is entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands. 

(c) The assistance referred to in this section will not be 
available to any veteran more than once. 

38 C.F.R. § 3.809a.  

With regard to the veteran's claim for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant, however, the Board finds that the 
preponderance of the evidence is against that claim.  The 
veteran is not service connected for disability manifested 
by loss or loss of use of both feet, loss or loss of use 
of one or both hands, or blindness in both eyes.  In 
addition, even assuming that his service-connected knee, 
forearm, and back disorders constitute "residuals of 
organic disease or injury" which, together, "so affect the 
functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
a wheelchair," the evidence does not establish that those 
disabilities alone are of sufficient severity so as to 
warrant a permanent and total disability rating.  Although 
the veteran is currently in receipt of a total disability 
rating based on individual unemployability due to service-
connected disability, that rating is based, in large part, 
on significantly disabling PTSD.  Consequently, because 
the legal criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant have not been met, the claim 
must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

The claim for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

The claim for a certificate of eligibility for assistance 
in acquiring specially adapted housing or a special home 
adaptation grant is denied.



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

